Beach, J.
[After stating the facts as above.] — A prompt decision of this case seems desirable, because, if *527postponed, long delay will unavoidably result. For that reason, my conclusion is briefly stated, without argument. An insolvent assignment reserving to the assignor power of revocation is void in judgment of law (Riggs v. Murray, 2 Johns. Ch. 565; s. c., 15 Johns. 571).' Any purpose of the assignor which would render the assignment legally fraudulent if contained in the deed, is equally effective if shown by other proof (Gasherie v. Apple, 14 Abb. Pr. 64). The deposit of the assignment with a stranger after complete execution to hold until receipt of further orders from the assignor, or to file when, in the judgment of the depositary, it should be for the best interest of all creditors, * is a clear reservation of the power to revoke, rendering it void. There may be another reason, in that no immediate delivery, followed by an actual and continued change of possession of the assigned estate, did or under the circumstances could take place. The title to the property passed upon execution by the assignor and acceptance by the assignee (Cruat v. Sedgwick, 1 Barb. 210; Butler v. Stoddard, 7 Paige 163; s. c., 20 Barb. 505).
Judgment for plaintiffs, with costs.